 


110 HCON 130 IH: Supporting the goals and ideals of Mental Health Month, and for other purposes.
U.S. House of Representatives
2007-04-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. CON. RES. 130 
IN THE HOUSE OF REPRESENTATIVES 
 
April 25, 2007 
Mrs. Napolitano (for herself and Mr. Tim Murphy of Pennsylvania) submitted the following concurrent resolution; which was referred to the Committee on Energy and Commerce 
 
CONCURRENT RESOLUTION 
Supporting the goals and ideals of Mental Health Month, and for other purposes. 
 
 
Whereas approximately 57,000,000 Americans are affected by mental disorders or illnesses, and this leading cause of disability in the United States impacts nearly 1 in 4 American adults who suffer from diagnosable and treatable disorders each year, including depression among those between the ages of 40 and 55 as the leading cause of death for women and the second highest cause of death for men, disorders impacting 1 in 5 children and adolescents, depressive illnesses affecting an estimated 7,000,000 Americans age 65 or older, mental illnesses found in nearly one-third of people who are homeless, and mental health disorders affecting more than half of all prison and jail inmates (including 56 percent of State prisoners, 45 percent of Federal prisoners, 64 percent of local jail inmates, and 80 percent of young people entering the juvenile justice system); 
Whereas employers should be aware that mental illness greatly impacts workplace productivity, often leading to increased absenteeism from their workforce that when untreated, mistreated, and ignored costs the United States $150,000,000,000 in lost business productivity, with depression alone costing employers more than $51,000,000,000 annually in addition to high medical and pharmaceutical bills, and totaling over $200,000,000,000 in yearly costs nationwide for treating mental illnesses in both the private and public sectors; 
Whereas the tragedy of suicide dramatically and alarmingly exhibits the gravest threat of mental health disorders and illnesses, impacting older Americans who suffer from mental illnesses ultimately leading to suicide, disproportionately affecting young Americans as the third leading cause of death among people under 24 years old, with 1 in 4 Latina adolescents—more than any other group of teens—reporting serious consideration of suicide, and constituting the second leading cause of death among college students in the United States; 
Whereas the Federal Government must do more to prevent and treat military service-related mental health disorders through increased funding that provides additional trained personnel to care for the nearly one third (31 percent) of veterans who have returned from Iraq and Afghanistan between 2001 and 2005 and were diagnosed with mental health or psychosocial ills needing treatment by the Department of Veterans Affairs, as researchers at the University of California, San Francisco, and the San Francisco Veteran Affairs Medical Center found in a March 2007 study; 
Whereas of these 31 percent diagnosed with mental health or psychosocial problems, a vast majority suffer from post-traumatic stress disorder (PTSD), an anxiety disorder that may lead to depression, substance abuse, memory, cognitive, and physical problems, and most unfortunately suicide, and without intervention can evolve into a multi-generational condition continuing to affect families long after a veteran returns home; 
Whereas the treatment of mental illnesses and delivery of mental health services definitively contributes to the magnitude and response towards America’s most alarming tragedies, such as the nearly half a million Hurricane Katrina survivors still needing mental health services, which includes a doubling in phone calls to the suicide hotline of the Substance Abuse and Mental Health Services Administration, and most recently reflects the exceedingly distressing massacre at Virginia Tech University where deficiencies in mental health treatment are known to have been a key contribution to the events of April 16, 2007, reminding America of the estimated two-thirds of young people with mental health disorders who are not aware of services available to them; 
Whereas Federal Government agencies can help save money and lives through investment in effective mental health programs, while allowing the status quo would result in unnecessary economic costs, mental disability, and in many cases premature death; and 
Whereas it would be appropriate to observe May 2007 as Mental Health Month: Now, therefore, be it 
 
That Congress— 
(1)supports the goals and ideals of Mental Health Month in order to place emphasis on the actual facts and the recent scientific literature regarding mental health and thereby remove stigma associated therewith; 
(2)recognizes that mental well-being is equally as important as physical well-being for our citizens, for our communities, for our businesses, and for our country, and must be treated as such with parity to other illnesses; 
(3)applauds the new coalescing of national and community organizations, and their great work in promoting public awareness to reduce the stigma of mental health treatment and providing critical information to support the people and families of those dealing with this crippling illness, which in many cases can be treated effectively; 
(4)supports President Bush’s Commission on Mental Health and encourages the adequate funding of its findings released in 2003, recognizing that our Nation’s failure to prioritize mental health is a national tragedy; and 
(5)urges all organizations and health practitioners to use this opportunity during Mental Health Month to promote information to not only reduce and eliminate stigma, but also focus on mental well-being awareness, ensure access to appropriate services, and support overall quality of life for those living with mental illness. 
 
